


Exhibit 10.28

 

EARTHLINK, INC.

 

Board of Directors Compensation Plan

 

Effective January 2011

 

1.               Retainers

 

a.               Each independent director receives a $70,000 annual retainer.

b.              The Lead Director receives an additional $20,000 annual
retainer.

c.               The Audit Committee chair and the Leadership and Compensation
Committee chair each receive an additional $20,000 annual retainer.

d.              The Corporate Governance and Nominating Committee chair receives
an additional $10,000 annual retainer.

e.               All retainers are paid annually in advance, following the
annual shareholder meeting in May.

 

2.               Restricted Stock Units

 

a.               Independent Directors receive a grant of RSUs valued at $80,000
on the first business day immediately following the annual shareholder meeting
in May.

b.              RSUs will vest after one year, and not later than the next
annual shareholder meeting, provided the director is serving as an independent
director at that time.

 

i.      Note:  Each RSU is equal to one share of EarthLink stock.  Upon vesting,
the RSUs may be received in shares of stock (in which case the recipient has
taxable income equal to the value of the shares received on the date of
vesting).

 

3.               Meeting Expenses

 

a.               EarthLink reimburses directors for their expenses incurred in
attending Board of Directors and Committee meetings.

 

4.               Education Expenses

 

a.               EarthLink will pay reasonable program fees and associated
travel expenses for each director to participate in one or more additional
relevant director education programs.  In selecting director education programs,
directors should consider general Board governance and specific Committee focus.

 

--------------------------------------------------------------------------------
